Citation Nr: 0944694	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.  

2.  Entitlement to service connection for a right middle 
finger (3rd digit) disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the claim on appeal has been developed as one single 
issue, the Board has rephrased the issues noted on the title 
page to conform with the evidence of record. 

The Veteran submitted additional evidence subsequent to the 
last supplemental statement of the case; however, his 
representative expressly waived consideration of that 
evidence by the RO.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a right thumb disorder.

2.  Affording the Veteran the benefit of the doubt, the 
current degenerative changes of the third digit of the right 
hand originated during his military service.


CONCLUSIONS OF LAW

1.  Service connection for a right thumb disorder is not 
established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for degenerative changes of 
the right middle finger (3rd digit) are met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
disorders of the right thumb and middle finger are related to 
his service with the United States Army from June 1972 to 
June 1975.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Factual Background

The Veteran's service treatment records show that he injured 
his right hand when a hatch from a tank fell on his fingers 
in November 1972.  Records show that he fractured his right 
index finger and sustained a laceration of the 
interphalangeal joint area of the thumb.  The Veteran's May 
1975 separation examination shows abnormal upper extremities, 
specifically the Veteran lacked 20 degrees extension at the 
proximal interphalangeal (PIP) joint of the right index 
finger.  The separation examination also showed normal skin 
with the exception of a three inch scar on the back.  

The Veteran filed a claim for service connection for a broken 
right hand in January 1976 and by rating decision dated in 
February 1976, the RO granted service connection and assigned 
a noncompensable disability for fractured right index finger, 
effective from June 2, 1975 (the day after the Veteran's 
discharge from military service).  

The Veteran submitted a claim for an increased rating for his 
right index finger in January 2002 and was afforded a VA 
examination in May 2003.  By rating decision dated in July 
2002, the RO increased the disability rating for the right 
index finger to 10 percent disabling, effective January 14, 
2002.  

The Veteran submitted a claim for an increased rating for his 
right index finger in November 2005 and was afforded a VA 
examination in January 2006.  This examination report shows 
no significant residual post traumatic deformities, however, 
there was some mild narrowing to the inter phalangeal joints 
of the third digit with tiny marginal spurs at the bases of 
the middle and distal phalanges.  There was also some minimal 
spurring about the bases of the third proximal phalanx and 
the middle phalanx of the fifth digit.  A tiny subchondral 
cyst was seen at the base of the fifth proximal phalanx and a 
small spur was seen arising from the medial margin of the 
head of the fifth metacarpal.  By rating decision dated in 
February 2006, the RO continued the 10 percent disability 
rating assigned for the service-connected right index finger 
disorder.  

In March 2006, the Veteran filed a claim for service 
connection for right thumb and middle finger disorders.  He 
underwent a VA examination in April 2006.  This examination 
report shows normal range of motion of the 
metacarpophalangeal joint, proximal interphalangeal joint, 
and distal (terminal) interphalangeal joint of the index, 
long, ring and little fingers.  This report also shows the 
absence of a gap between the tip of the thumb and the 
fingers, between the tips of the fingers and the proximal 
transverse crease of the palm, and between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
Strength testing revealed good strength with push, pull, and 
twisting motions and good dexterity with involvement of the 
other fingers.  There was no change in motion upon repeated 
and resisted testing of the fingers and no additional 
limitation was noted.  The examiner wrote that there were no 
abnormalities found in the thumb and the third finger.  The 
examiner also opined that it was less likely than not that 
the current findings were related to the Veteran's in-service 
injury to the right hand as the Veteran had a normal 
examination of the hand with the exception of the limitation 
of motion noted in the affected index finger upon separation.  

While the April 2006 VA examiner did not review the claims 
file at the time of the examination the claims file was 
reviewed by the examiner in June 2006 at which time it was 
noted that review of the claims file had been accomplished 
and there was no change in the original opinion given.  

Also of record are VA treatment records dated from July 2005 
through May 2007.  Although the Veteran maintains that he was 
also seen at a VA treatment center from June 1975 through 
December 1975 these treatment reports are unavailable as is 
noted in a January 2008 memorandum.  

Analysis

1.	Right thumb disorder

In this case, the Board finds that service connection for a 
right thumb disorder is not in order. While the Veteran's 
service treatment records show an injury to the right hand 
with laceration to the right thumb, the May 1975 separation 
examination is negative with regard to a disorder of the 
thumb (orthopedic or skin) and there is no evidence of a 
current diagnosis of a right thumb disorder in the claims 
folder. As above, the April 2006 VA examination revealed no 
abnormalities of the right thumb and current disability is 
required in order to establish service connection. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's claim 
for service connection implicitly includes the assertion that 
he has a right thumb disorder, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a right thumb disorder or 
its relationship to service. Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

2.	Right middle finger disorder

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for a right 
middle finger (3rd digit) disorder is warranted.   As above, 
service treatment records show that the Veteran injured his 
right hand with laceration to the right thumb when a hatch 
fell on his right hand in November 1972.  These records 
specifically note a fracture of the right index finger (2nd 
digit).  The January 2006 X-ray shows degenerative changes of 
the right hand, third digit.  It is reasonable to assume that 
the Veteran's 3rd digit, right hand was also injured given 
the close proximity to the 2nd digit, right hand during the 
November 1972 injury.  The April 2006 VA examiner opined that 
the Veteran's complaints regarding the right middle finger 
are not related to the November 1972 in-service injury 
because there were no abnormalities in the 3rd finger.  The 
April 2006 VA examiner did not comment on the January 2006 X-
ray findings regarding that finger when making this 
determination.  As such, affording the Veteran the benefit of 
the doubt the Board finds that the current degenerative 
changes of the right hand, third digit, originated during his 
military service.  See 38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in March and April 2006 letters, 
prior to the June 2006 rating action on appeal.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  In January 2008, the 
RO made a formal finding on the unavailability of treatment 
records from the Waco VA Medical Center dating from 1975.  
The Veteran and his representative were notified of that 
finding in a January 2008 supplemental statement of the case. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a right thumb disorder is denied.  

Service connection for degenerative changes of the right 
middle finger (3rd digit) is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


